—Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered February 20, 1997, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). Credibility issues were properly placed before the jury and we see no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94).
The court properly exercised its discretion in denying defendant’s motion for a mistrial made on the basis of a reference to uncharged crimes, since any possible prejudice to defendant was obviated by the court’s prompt curative instruction (see, People v Young, 48 NY2d 995). Concur — Williams, J. P., Rubin, Mazzarelli, Saxe and Friedman, JJ.